

LOCK-UP AGREEMENT
 

 
June 1, 2009



To:
Trestle Holdings, Inc.

1328 W. Balboa Blvd. Suite C
 
Newport Beach, CA 92661



 
Re:
Shares of Common Stock of Trestle Holdings, Inc.



Dear Sirs/Madams:


In accordance with that certain Share Exchange Agreement, dated of even date
herewith (the “Exchange Agreement”), by and among Trestle Holdings, Inc., a
Delaware corporation (“Trestle”), MoqiZone Holdings Limited, a Cayman Islands
corporation (the “Company”), Lawrence Cheung (“Cheung”), MKM Capital Opportunity
Fund Ltd., a Cayman Islands corporation (“MKM”), and each of the shareholders of
the Company set forth on the signature pages annexed thereto (the
“Purchasers”),  the undersigned (“Restricted Person”) hereby agrees that, for a
period of twelve (12) months following the effective date of the registration
statement registering all of the common stock underlying the preferred stock and
warrants to be issued pursuant to the Share Exchange and the Offering, as such
term is defined in the Exchange Agreement, for resale under the Securities Act
of 1933, as amended (the “Lock-up Period”), the undersigned will not, directly
or indirectly, without the prior written consent of  MKM, which consent may be
delayed, conditioned or withheld, at MKM’s sole discretion, offer for sale,
sell, pledge, assign, hypothecate or otherwise create any interest in or dispose
of (or enter into any transaction or device that is designed to, or could
reasonably be expected to, result in any of the foregoing) any of the common
stock, par value $0.001 per share, of Trestle (the “Common Stock”), or any
security or other instrument which by its terms is convertible into, exercisable
for, or exchangeable for shares of Common Stock, including, without limitation,
the shares of Series B voting convertible preferred stock of Trestle (“Common
Stock Equivalents”); provided, however, that no Restricted Person shall, during
the twelve (12) months following the Lock-up Period, sell more than one-twelfth
(1/12th) of their total holdings of Common Stock and Common Stock Equivalents
during any one (1) month period.


The restrictions described in the immediately preceding paragraph do not apply
to the following dispositions of Common Stock:
 
(a)         The Restricted Person may transfer Common Stock to his or her
spouse, siblings, parents or any natural or adopted children or other
descendants or to any personal trust for the sole benefit of such family members
and/or Restricted Person;

 
 

--------------------------------------------------------------------------------

 

(b)         Each Restricted Person may transfer Common Stock on his or her death
to such Restricted Person’s estate, executor, administrator or personal
representative or to such Restricted Person’s beneficiaries pursuant to a devise
or bequest or by laws of descent and distribution;


(c)         Each Restricted Person may transfer Common Stock as a gift or other
transfer without consideration;


(d)         Each Restricted Person may make a bona fide pledge of Common Stock
to a lender; and,


(e)         Each Restricted Person may participate in any transaction in which
all holders of the Common Stock of the Company participate or have the
opportunity to participate pro rata, including, without limitation, a merger,
consolidation or binding share exchange involving the Company, a disposition of
the Common Stock in connection with the exercise of any rights, warrants or
other securities distributed to the Company’s stockholders, or a tender or
exchange offer for the Common Stock,


provided, however, that in the case of any transfer of Common Stock pursuant to
clauses (a), (c), and (d), the transferor shall, at the request of the Company,
provide evidence (which may include, without limitation, an opinion of counsel
satisfactory in form, scope and substance to the Company in its sole discretion
as the issuer thereof) satisfactory to the Company that the transfer is exempt
from the registration requirements of the Securities Act, and such Common Stock
shall remain subject to this Agreement and, as a condition of the validity of
such disposition, the transferee shall be required to execute and deliver a
counterpart of this Agreement. Thereafter, such transferee shall be deemed to be
the Restricted Person for purposes of this Agreement.


Trestle and its agents, including its transfer agent, are authorized to decline
to make any transfer of securities if such transfer would constitute a violation
or breach of this Lock-Up Letter Agreement.


The undersigned’s obligations under this Lock-up Agreement shall be binding upon
the undersigned’s successors, heirs, personal representatives and assigns, as
the case may be.


The undersigned hereby warrants and represents that the undersigned has the full
authority and capacity to enter into and carry out all the terms of this Lock-up
Letter Agreement and is not subject to or bound by any agreement or instrument,
or the order of any court or other governmental authority which in any way
restricts the undersigned’s authority or capacity to enter into and carry out
all the terms of this Lock-up Agreement.

 
-2-

--------------------------------------------------------------------------------

 

This Lock-up Agreement, and all rights and obligations of the undersigned, shall
be construed and enforced in accordance with and governed by the law of the
State of New York.  This Lock-up Agreement shall be subject to the exclusive
jurisdiction of the courts of New York County, New York. Any breach or default
of any provision hereof shall be deemed to be a breach or default occurring in
the State of New York by virtue of a failure to perform an act required to be
performed in the State of New York, and the undersigned, for himself and its
lawful successors, irrevocably and expressly agree to submit to the jurisdiction
of the courts of the State of New York for the purpose of enforcing the terms of
hereof and the transactions contemplated hereby.  The undersigned irrevocably
waives (for himself and its lawful successors), to the fullest extent permitted
by law, any objection which they may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Lock-up Agreement or any judgment entered by any court in respect hereof brought
in New York County, New York, and further irrevocably waives any claim that any
suit, action or proceeding brought in New York County, New York has been brought
in an inconvenient forum.


[Signature page follows.]

 
-3-

--------------------------------------------------------------------------------

 



  Very truly yours,      
Date:______________, 2009
        
Signature
                
Print Name of Signatory



 
 

--------------------------------------------------------------------------------

 